PER CURIAM.
Upon examination of the briefs and record on appeal we are of the opinion that no reversible error exists in the rendition of the amended final judgment except insofar as the proportionate part of the maintenance expenses of the common facilities are concerned; we find no competent substantial evidence to support the amount fixed by the trial court. Moreover, it should be observed that our decision up*55holding the amended final judgment is not necessarily predicated upon the same reasons relied on by the trial court although we are satisfied based upon the particular facts and circumstances the ultimate disposition is correct. Cf. Hampton Utilities Company v. Hampton Homeowners Association, Fla.App.1971, 252 So.2d 286.
Accordingly, that portion of the amended final judgment fixing the amount of appel-lees’ proportionate part of the maintenance expenses of the common facilities is vacated and the cause remanded to the trial court for further proceedings consistent herewith; in all other respects the amended final judgment is affirmed.
CROSS and MAGER, JJ., and COW-ART, JOE A., Jr., Associate Judge, concur.